Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Amendments
Regarding amendments to claim 22, the amendments introduce new matter not found in the specification in the recitation of: Claim 22, “...blacklisting the device by associating the token with a list of blacklisted devices.”
	Paragraph 0060 of the published specification merely discloses blacklisting the device. However, the specification does not disclose how the device is blacklisted (e.g. by associating the token). For purposes of examination and based upon the present disclosure of the specification, the above limitation of claim 22 will be interpreted as simply “blacklisting the device.”
Regarding rejection of claims 8-14 under 35 USC 103 over Baghdasaryan (US 2014/0189360) in view of Priebatsch, Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
New Matter
The amendments to claim 22 introduce new matter not found in the specification in the recitation of:
Claim 22, “...blacklisting the device by associating the token with a list of blacklisted devices.”
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lack of Antecedent Basis
Claim 9 recites the limitation "the fingerprint of the user" in “wherein the enrolling further includes: sending...a request to the user device to scan and validate the fingerprint of the user...”  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-10, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baghdasaryan et al. (US 2011/0082801; hereinafter Baghdasaryan 2011).
Regarding claims 1 and 8, Baghdasaryan 2011 teaches: A system and method comprising:
receiving, from a first web browser on a user device of a user, a first transaction request to complete a first transaction (Fig. 16, 0026, 0031);
authenticating the user based on login credentials provided via the first web browser (Fig. 3, Fig. 16-17, 0049, 0054, 0072-0073);

subsequent to completing the first transaction, enrolling the user into a biometric validation procedure wherein the enrolling includes providing a token ("secret key") to the user device, and wherein the token is usable to complete subsequent transactions using a second, different web browser without providing the login credentials (Fig. 18, 0049, 0051, 0064);
receiving, from a second, different web browser on the user device, a request to complete a second transaction (Fig, 7A-7B, 0037-0038, 0051);
determining that the user is enrolled in the biometric validation procedure (Fig. 7A-7B, Fig. 17, 0037-0038, 0051, 0054);
in response to determining that the user is enrolled in the biometric validation procedure, sending a request to the user device to scan a fingerprint of the user and validate the scanned fingerprint against a previously registered fingerprint of the user (Fig. 3, Fig. 5, Fig. 7A-7B, 0038-0039, 0051);
receiving the token from the user device (Fig. 7A-7B, 0039, 0051, 0064);
validating the token (Fig. 7A-7B, 0039, 0051, 0064);
and in response to validating the token completing the second transaction (Fig. 7A-7B, 0039, 0051, 0064).
Regarding claim 2, Baghdasaryan 2011 teaches: The system of claim 1, wherein the operations further comprise: prior to enrolling the user into the biometric validation procedure, receiving a first particular indication that the user requests to complete subsequent transactions using a fingerprint (Fig. 3, Fig. 17, 0049), wherein the enrolling includes: sending a request to the user device to scan and validate a fingerprint of the user (Fig. 3, Fig. 13, 0066-0068);
and receiving, from the user device, a second particular indication that the user provided a valid fingerprint, wherein the token is provided to the user device in response to receiving the second particular indication (Fig. 17, 0049).
Regarding claim 3, Baghdasaryan 2011 teaches: The system of claim 2, wherein the operations further comprise: prior to receiving the first particular indication, sending, to the user device a request to display a message  that includes an option to complete subsequent transaction using a fingerprint (Fig. 17, 0049).
Regarding claim 7, Baghdasaryan 2011 teaches: The system of claim 1, wherein the second transaction is selected from the group consisting of: a payment, adding a bank account, a transfer of funds, and a request for funds (0031).
Regarding claim 9, Baghdasaryan 2011 teaches: The method of claim 8, wherein the enrolling further includes sending, by the payment provider system, a request to the user device to scan and validate the fingerprint of the user (Fig. 3, Fig. 13, 0066-0068);
and receiving, by the payment provider system from the user device, a notification that the user provided a valid fingerprint, wherein the token is provided by the payment provider system to the user device in response to receiving the notification (Fig. 17, 0049).
Regarding claim 10, Baghdasaryan 2011 teaches: The method of claim 9, further comprising: sending, by the payment provider system to the user device, a request to display a message that includes an option to enroll to complete transactions using a fingerprint (Fig. 3, Fig. 17, 0049).
Regarding claim 13, Baghdasaryan 2011 teaches: The method of claim 8, wherein the user device of the user is selected from the group consisting of a tablet, a laptop, a smartphone, and a desktop computer (0025).
Regarding claim 14, Baghdasaryan 2011 teaches: The method of claim 8, wherein the first transaction is selected from the group consisting of: a payment, adding a bank account, a transfer of funds, and a request for funds (0031).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Baghdasaryan 2011 in view of Hammad (USP 10796310; hereinafter Hammad).
Regarding claim 22, Baghdasaryan 2011 teaches: All limitations of claim 1.
Baghdasaryan 2011 does not teach: determining whether to blacklist the device based on a history of activity associated with the device;
and in response to determining to blacklist the device, blacklisting the device by associating the token with a list of blacklisted devices.
However, in the same field of endeavor, Hammad teaches: determining whether to blacklist the device based on a history of activity associated with the device;
and in response to determining to blacklist the device, blacklisting the device by associating the token with a list of blacklisted devices.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 22 disclosed by Baghdasaryan by including blacklisting devices as disclosed by Hammad. One of ordinary skill in the art would have been motivated to make this modification to prevent authorization of fraudulent transactions (Hammad Col 2 line 48-61).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575.  The examiner can normally be reached on Monday-Friday 9:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.R./Examiner, Art Unit 3685    

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685